ELECTRONIC RECORD                               /*** (H

                                                          THEFT >$100,000
COA #      01-08-00337-CR                        OFFENSE: <     l&, 2^/T


                                                                             ELECTRONIC RECORD
                                                                             FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS         LL" ^KJ'
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                      lis ^Cf^2 111                  COA No. 01-08-00337-CR
HOLCOMB, DONNA GAYLE OTtidWNoIiM4^352                                          PD-1233-14

Pursuant to Rule 69.4(a) T.R.A.P^thevfecordWreturned to the court of appeals.
                                       ^2^/-                              Abel Acosta, Clerk
                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *